Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a first and second side frame, a top frame, and cross-members that are connected between opposite sides of the first and second side frames from the top frame, with a slidable pan between the frames, with a height that is less than the first height, wherein the top frame comprises four edge members that connected together, the first and second side frames are pivotally connected to opposite edge members, and two cross members are provided pivotally attached to one of the first and second side frames, and are engagable with the other of the first or second side frame. 
US 4286612 A to Neal teaches the cloth enclosure with sidewalls and a tap, with cross members (34, 32) that are connected between opposite sides of the first and second side frames, along with a removable bottom. 
US 20160014992 A1 to Link additionally teaches a sidewall with an opening height that allows a pan to be removed and slid in and out of the enclosure. 
However, the top frame of the enclosure of Neal as modified by Link does not comprise the two cross-members which are provided in a pivotal connection to opposite each edge member as part of the top frame. Instead, Neal teaches these cross-members as being part of the lowermost frame. While it would be obvious to flip the device of Neal such that the cross-members are on the uppermost frame, flipping the frame of Neal as modified by Link would break the combination, since there would be no motivation to have the removable pan and removable pan opening on the uppermost part of the device rather than the lowermost part. 
Other references, such as US 20150047574 A1 to Jakubowski, US 7789044 B2 to McGrade, US 20070251463 A1 to Lu all teach foldable frames, however they fail to teach the 
US 20040244716 A1 to Simpson teaches a cloth enclosure with a frame, however this frame lacks the pivoting edge members and pivoting cross-members. Instead, Simpson teaches interlocking cloth panels. Additionally, while there is a height between the floor and the lowermost part of the side wall, the tray cannot be slid through this space as it is obstructed by feet 50. Instead, FIG 3 demonstrates opening the front panel to remove the tray.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        




/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642